Citation Nr: 0723373	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
hearing loss.

2. Entitlement to an initial rating higher than 10 percent 
for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.  


FINDINGS OF FACT

1. Bilateral hearing loss is manifested by auditory acuity 
level I in the right ear and auditory acuity level I in the 
left ear.

2. The current rating of 10 percent for tinnitus is the 
maximum schedular rating for tinnitus, whether tinnitus is 
perceived in one ear or each ear, and factors warranting an 
extraschedular rating are not shown.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006). 

2. There is no legal basis for the assignment of an initial 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Bilateral Hearing Loss

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
hearing loss by letter, dated in April 2004. Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the claim of service connection has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records and has afforded the veteran VA examinations.  
As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 

As there is no objective evidence indicating that there has 
been a material change in the severity of the veteran's 
service-connected disabilities since he was last examined, 
and as the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted, VAOPGCPREC 
11-95, the Board is deciding the appeal on the current 
record. 

Tinnitus 

On the claim for tinnitus, the U. S. Court of Appeals for 
Veterans Claims has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).

With respect to this claim, the facts are not in dispute.  
Resolution of the appeal is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim 
for an initial rating higher than 10 percent for tinnitus, 
any deficiency as to VCAA compliance regarding this claim, is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. The 
rating for hearing loss is determined under the criteria in 
38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 



Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

Analysis

The record contains VA audiological evaluations, dated in 
September 2004, January 2005, and May 2006.

In September 2004, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 10, 15, 65, and 90, respectively; and in the 
LEFT ear 15, 30, 75, and 85, respectively.  The puretone 
threshold average in the right ear was 45 and the average in 
the left ear was 51.  Speech discrimination in the right ear 
was 92 percent and 96 percent in the left ear.

In January 2005, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 10, 20, 60, and 90, respectively; and in the 
LEFT ear 10, 45, 70, and 80, respectively.  The puretone 
threshold average in the right ear was 45 and the average in 
the left ear was 51.  Speech discrimination in the right ear 
was 92 percent and 92 percent in the left ear.

In May 2006, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 
in the RIGHT ear 10, 20, 65 and 85 decibels, and in the LEFT 
ear 15, 50, 75 and 75 decibels.  The average decibel loss in 
the right ear was 45 and the average in the left ear was 54.  
Speech discrimination in the right ear was 96 percent and 92 
percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examinations yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 45 is in the 
range of between 42 to 49 average pure tone decibel loss, and 
the speech discrimination scores of 92 and 96 percent are in 
the range of between 92 and 100 percent speech 
discrimination.  For the left ear, the average puretone 
decibel loss of 51 and 54 is in the range of between 50 to 57 
average pure tone decibel loss, and the speech discrimination 
scores of 92 and 96 percent are in the range of between 92 
and 100 percent speech discrimination, which yields a 
numerical designation of I. 

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, and based 
on the VA test results there is no factual basis for an 
initial compensable rating at any time during the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 

Tinnitus 

By a rating decision dated in December 2004, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating under Diagnostic Code 6260.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2006).



In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 
2006), the Federal Circuit affirmed VA's long-standing 
interpretation of DC 6260 that only a single 10 percent 
rating for tinnitus is assignable, whether or not the 
tinnitus is perceived unilaterally or bilaterally.  

In light of the foregoing, the Board concludes that the 
initial rating of 10 percent for tinnitus is the maximum 
rating assignable under DC 6260, whether or not tinnitus is 
perceived in each ear.  As the disposition of the claim is 
based on interpretation of the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As an initial rating case, consideration has been given to 
"staged ratings" for the condition over the period of time 
since service connection became effective.  As tinnitus has 
been rated at the maximum schedular rate of 10 percent 
throughout the appeal, a staged rating is not warranted.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. 

The veteran testified that because of his hearing impairment 
he has difficulty hearing telephone conversations at work and 
in functioning in routine daily tasks.  Nevertheless, the 
evidence does not indicate that either hearing loss or 
tinnitus is so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  For this reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.








ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating higher than 10 percent for tinnitus is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


